Stephens, P. J.,
dissenting. I can not concur in the conclusion that the petition fails to set out a cause of action, and that the court erred in overruling the general demurrer thereto. The advertisement, inserted in a Sunday newspaper, giving the number and location of the apartments which the defendant was advertising for rent, under the conditions alleged in the petition, com stituted an invitation to the public to visit the apartment-house and inspect the apartments, unaccompanied by the defendant and *702without previously communicating with the defendant. The petition contains sufficient allegations of negligence on the part of the defendant in failing to have the premises safe for a person, as the plaintiff going upon the premises as an invited person under the invitation extended in the advertisement.